June 16, 2006

Mr. John P. Mobbs
Attorney at Law
4157 Rio Bravo
El Paso, TX 79902

Mr. Ken Slavin
Kemp Smith, LLP
221 N. Kansas, Suite 1700
El Paso, TX 79901

RE:   Case Number:  05-1082
      Court of Appeals Number:  08-04-00375-CV
      Trial Court Number:  2003-080

Style:      RICHARD M. ROSS
      v.
      NATIONAL CENTER FOR THE EMPLOYMENT OF THE DISABLED, AS SUCCESSOR IN
      INTEREST TO ACCESS HEALTHSOURCE, INC., ASSIGNEE OF O.R. BROOKER, ET
      AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk
Enclosures
|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Mr. Waldo       |
|   |Alarcon         |